Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 51-70 are pending.
Drawings
The drawings are objected to because Figure 7, path 702 is leading to nowhere. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 51-60 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception of an abstract idea without significantly more. Claim 51 is directed to a method in the preamble. However the body of the claim merely includes identifying an ambiguous term in a query, determining possible interpretations based on user preferences, generating a plurality of replies, identifying a top-ranked reply, generating for output the top-ranked reply and an option to generate more other replies. This judicial exception is not integrated into a practical application because the claimed method is not tied to any particular machine. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited operations of identifying an ambiguous term in a query, determining its meanings, generating replies, identifying a top-ranked reply and outputting it with the option of providing more replies can be performed in the mind by a human user or with pencil and paper.
Claim 52 merely adds the option is selectable to toggle between presentations.
Claim 53 merely describes how user preferences are obtained.
Claims 54, 55 merely describe how ranking is performed.
Claim 57 merely further describes the top-ranked reply.
Claim 58 merely adds querying a database.
Claim 59 merely adds a knowledge graph of nodes representing the plurality of interpretations.
Claim 60 merely adds adjusting association weight of the nodes based on user feedback.
Thus, although the dependent claims are more detailed than their parent claims, they do not include elements that amount to significantly more than an abstract idea. Note the claimed activities can be performed by human users using paper and pencil. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 51-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 51 line 5, claim  61 line 8 “the retrieved plurality” lacks antecedent basis.
Claim Objections
Claims 57, 67 are objected to because of the following informalities:   line 2 “in performed” should be –is performed--
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 51-70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cucerzan et al (US 20070214131), further in view of White et al (US 20120158685).
Regarding claim 51, Cucerzan substantially disclose a method comprising:
identifying an ambiguous term in a received query (0007 query for “cat”);
determining a plurality of interpretations of the identified ambiguous term (0007);
ranking the plurality of interpretations based on user preferences (0008);
generating a plurality of replies to the received query based on the retrieved plurality of interpretations of the identified ambiguous term (0008);
identifying a reply of the plurality of replies that is generated based on a top-ranked interpretation as a top-ranked reply (0008); and
the difference is Cucerzan does not specifically show:
generating for output (1) only the top-ranked reply of the plurality of replies and (11) an option to further cause one or more other replies of the plurality of replies to be generated for output.
However it is customary in the art to do so as shown by White (0047 obtain top-ranked results, 0053, re-ranking, output a single top result on the list).
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include options for outputting search results as taught by While in order to provide more choices of answers to ambiguous queries of Cucerzan.
  
Regarding claim 52, Cucerzan/White teaches or suggests the method of claim 51, wherein the option is selectable to toggle between generating for presentation the one or more other replies of the plurality of replies and generating for presentation only the top-ranked reply (White 0053).

Regarding claim 53, Cucerzan/White teaches or suggests the method of claim 51, wherein the user preferences are based on at least one of monitoring user consumption of media assets or preferences input by a user (While 0059 click behavior).

Regarding claim 54, Cucerzan/White teaches or suggests the method of claim 53, wherein ranking the plurality of interpretations based on user preferences comprises:
determining, based on the user preferences, that a particular genre of media assets is preferred by the user (White 0053);
determining that a first interpretation of the plurality of interpretations is associated with the particular genre (White 0053); and
increasing a rank of the first interpretation (White 0054).

Regarding claim 55, Cucerzan/White teaches or suggests the method of claim 53, wherein ranking the plurality of interpretations based on user preferences comprises:
determining, based on the user preferences, that a particular genre of media assets is disfavored by the user (White 0053);
determining that a first interpretation of the plurality of interpretations is associated with the particular genre (White 0053); and
decreasing a rank of the first interpretation (White 0054).

Regarding claim 56, Cucerzan/White does not specifically show the method of claim 51, wherein the user preferences are based on preset rules, and
ranking the plurality of interpretations based on the user preferences comprises:
determining the preset rules prioritize certain media assets over other media assets; and
determining that a first interpretation of the plurality of interpretations is associated with said certain media assets; and
increasing a rank of the first interpretation.
However Cucerzan/White clearly discloses using other criteria for re-ranking search results (White 0051) and the user to bias the search engine to increase and/or decrease the diversity of the top results and/or increase and/or decrease the number of results that address the informational needs of the majority of users in conjunction with a query (Cucezan 0008). it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the claimed features while implementing the method of Cucezan/White in order to allow users to influence re-ranking results of ambiguous queries.

Regarding claim 57, Cucerzan/White teaches or suggests the method of claim 51, wherein generating for output only the top-ranked reply of the plurality of replies in performed in response to receiving a prior indication from a user to generate for output only the top-ranked reply (White 0053).

Regarding claim 58, Cucerzan/White teaches the method of claim 51, wherein determining the plurality of interpretations of the identified ambiguous term comprises querying a database (White Figure 5 data stores 530).

Regarding claim 59, Cucerzan/White does not specifically show the method of claim 58, wherein querying the database comprises accessing a knowledge graph stored at the database, wherein the knowledge graph comprises a plurality of nodes representing the plurality of interpretations and associations between the plurality of nodes. However, Cucezan clearly teaches ambiguous queries (0078 such as for “cat”) and query terms of previous, current and/or next query are maintained and associated *0081). it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the query terms of Cucezan in a knowledge graph of nodes as claimed in order to facilitate subsequent retrieval of related query terms.

Regarding claim 60, Cucerzan/White teaches of suggests the method of claim 59, further comprising:
receiving user feedback on the accuracy for the top-ranked reply generated based on the top-ranked interpretation (Cucezan 0054); and
adjusting a weight of an association between nodes in the knowledge graph based on the user feedback (Cucezan 0010-0011).

Claims 61-70 essentially correspond to a system for performing the method of claims 51-60 thus are rejected for the same reasons discussed in claims 51-60 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hjelm et al (WO 2011102765 A1) teach a method and arrangement for supporting network searches for information or content using one or more web-based search engines. When a search query is received (1:2) from a terminal user (A), a refined search query is created (1:4) from the received query based on a user profile (104) of the user. A network search is then made(l:5) in at least one search engine (106) using the refined search query. An aggregated search result from said network search is finally delivered (1:6) in response to the received search query. A refined search query is created from the received original query based on the user profile 104. Expressed differently, the received search query is modified or expanded into a refined search query in consideration of the user profile 104. The refined search query may thus be an expansion of the original one, taking the user-related information in profile 104 into account. For example, synonyms to original search terms may be added, or a search string may be expanded or otherwise clarified to become more unambiguous than the original one. The network search provider 102 has a suitable logic function, e.g. implemented in a recommender engine or the like, that is capable of extracting a presumably accurate interpretation of the received original query and of creating the refined search query accordingly, on the basis of the user-related information in profile 104.

Smith et al (US 9336269) teach identifying one or more candidate topics from a query. The method can generate, for each candidate topic, a candidate topic-answer pair that includes both the candidate topic and an answer to the query for the candidate topic. The method can obtain search results based on the query, wherein one or more of the search results references an annotated resource. For each candidate topic-answer pair, the method can determine a score for the candidate topic-answer pair for use in determining a response to the query, based on (i) an occurrence of the candidate topic in the annotations of the resources referenced by one or more of the search results, and (ii) an occurrence of the answer in annotations of the resources referenced by the one or more search results, or in the resources referenced by the one or more search results.

Linda et al (US 20190340211) teach a network-based service for disambiguating search queries based on a location-based clustering of search results corresponding to the query. In one embodiment, a user may submit a query for travel items, such as hotel accommodations. The service can determine, based on the query, an initial set of hotels providing such accommodations. The service can then cluster the hotels according to their geographic positions. If the service identifies multiple clusters, the user can be prompted to select a specific cluster to receive additional information regarding the cluster. Illustratively, if a user submits a query for a hotel in “Springfield,” the service may ask the user to select among multiple clusters of results, each corresponding to a different city named “Springfield” in which results have been located.

Olof-Or et al (US 8949241 B2) teach a computer-implemented and user assisted process for disambiguating entities in an electronic document that includes: (a) creating, by the user, an electronic document; (b) providing, by the computer, a list to the user of potential entities related to an entity provided by the user in the electronic document; and (c) selecting, by the user, an entity provided in the computer provided list. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        10 September 2022